ORDER

LINN, Circuit Judge.
Eurodif S.A. et al. (Eurodif), the Ad Hoc Utilities Group (AHUG), and USEC, Inc. et al. (USEC) jointly petition for permission to appeal orders certified by the Court of International Trade as involving controlling questions of law as to which there are substantial grounds for difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation. 28 U.S.C. § 1292(d)(1). The United States does not oppose, and petitions for permission to appeal. Eurodif, AHUG and USEC do not oppose the United States’ petition and submit a cross-petition.
The Court of International Trade identified four issues that may affect several cases pending at that court.* The parties *237and the Court of International Trade agree that these orders are appropriate for interlocutory review.
This court determines for itself whether it will grant permission to appeal an interlocutory order certified by a trial court. See In re Convertible Rowing Exerciser Patent Litigation, 903 F.2d 822 (Fed.Cir. 1990). Such a ruling is within this court’s complete discretion. Id. In this case, the circumstances warrant granting the petitions.
Accordingly,
IT IS ORDERED THAT:
The petitions for permission to appeal are granted.

We note that, ultimately, we review the certified orders and not merely the issues that are stated by the Court of International Trade. See Yamaha Motor Corp. v. Calhoun, 516 U.S. 199, 205, 116 S.Ct. 619, 133 L.Ed.2d 578 (1996).